MEMORANDUM **
Levi Enemy Boy appeals pro se the district court’s order dismissing the action filed by Enemy Boy and Edward Filesteel, members of the Assiniboine and Gros Ventre Tribes of the Fort Belknap Indian Reservation, challenging the validity of a secretarial election, which amended the constitution and charter of the Fort Belknap Indian Community. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of an action, Arrington v. Wong, 237 F.3d 1066, 1069 (9th Cir.2001), and we affirm.
The action was brought before the district court under the Administrative Procedures Act (“APA”), 5 U.S.C. § 706 and the Indian Reorganization Act, 25 U.S.C. § 476. Our review is governed by the APA, which provides that we may not set aside the decision of the agency unless “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A).
Enemy Boy’s showing is insufficient to establish that the challenged secretarial election was not conducted in accordance with the tribal constitution and applicable statutes and regulations. See 25 U.S.C. § 476; see generally 25 C.F.R. § 81.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.